—Order, Supreme Court, New York County (William McCooe, J.), entered on or about October 23, 1996, which granted plaintiffs motion for summary judgment and held defendant liable for unpaid common charges and attorneys’ fees, unanimously modified, on the facts, to the extent of fixing the amount of attorneys’ fees at $3,750, and otherwise affirmed, without costs.
In this action to foreclose on a lien for unpaid common charges from an assessment for installation of new windows *210and lobby renovations, which charges defendant admitted were not paid, the IAS Court properly held that the windows were common elements and an individual unit owner could not withhold an assessed charge for their replacement, where replacement was based on a lawful action taken by the condominium’s Board of Managers (see, Frisch v Bellmarc Mgt., 190 AD2d 383, 389). While the motion court also properly determined that defendant was liable for attorneys’ fees (supra, at 390), any such fee more than $3,750 would be unreasonable and excessive in light of the amount of the outstanding common charges of approximately $3,600 and the other attendant circumstances herein. Concur—Ellerin, J. P., Nardelli, Williams, Andrias and Colabella, JJ.